UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Gold & Precious Metals Fund Contents 4 Portfolio Management Review 11 Performance Summary 14 Consolidated Investment Portfolio 18 Consolidated Statement of Assets and Liabilities 20 Consolidated Statement of Operations 21 Consolidated Statement of Changes in Net Assets 22 Consolidated Financial Highlights 27 Notes to Consolidated Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Information About Your Fund's Expenses 41 Tax Information 42 Investment Management Agreement Approval 47 Summary of Management Fee Evaluation by Independent Fee Consultant 51 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. During the 12-month period ended October 31, 2012, DWS Gold & Precious Metals Fund returned -10.14%, but outpaced the -11.99% return of its benchmark, the S&P/Citigroup Gold & Precious Metals Index, as well as the -10.97% average return for the funds in its Morningstar peer group, Equity Precious Metals Funds. The past year proved to be a challenging time for investors in the precious metals sector, as gold was flat and silver, platinum and palladium all declined. Precious metals were impacted by two important, opposing factors. On the plus side, the extremely easy monetary policies of the U.S. Federal Reserve Board (the Fed) and the European Central Bank raised fears about the devaluation of the major global currencies, which in turn fueled demand for hard assets as a "hedge" against inflation. At the same time, however, slowing global growth had an adverse impact on the supply-and-demand equation for precious metals. With respect to gold, the sharp slowdown in the Chinese and Indian economies led to a large downturn in the demand for gold jewelry. Similarly, silver was affected by lower demand for both its consumer and industrial uses, while platinum and palladium — both of which are used primarily for industrial purposes — were pressured by slowing growth. Commodity prices also faced the headwind of a rising U.S. dollar, which finished the 12-month period ended October 31, 2012 with a modest gain despite the accommodative policies of the the Fed. A weaker U.S. dollar makes gold more valuable in dollar terms, while a rising dollar does the opposite. Management Process We invest in securities issued by U.S. and foreign companies engaged in activities such as exploration, mining, fabrication, processing or distribution, related to gold and other precious metals and in bullion and coins. In choosing securities, we use a combination of two analytical disciplines: Bottom-up research. We look for companies that we believe have strong management and highly marketable securities. We also consider the quality of metals and minerals mined by a company, its fabrication techniques and costs, and its unmined reserves, among other factors. Growth orientation. We generally look for companies that we believe have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. With this as the backdrop, gold rose from $1714.85 per ounce on October 31, 2011 to $1720.65 on the same date in 2012 — an increase of 0.34%. While gold was relatively flat on an absolute basis, it outpaced silver (-5.97%), platinum (-1.71%) and palladium (-6.46%), which don't benefit from the same level of investment demand as gold. Mining stocks underperformed the physical metals, as gauged by the -11.99% return of the benchmark. The sector also lagged the 9.45% return of broader world markets, as measured by the MSCI World Index. Mining stocks were affected not just by falling metals prices, but also rising input costs and region-specific disruptions, such as the labor unrest in South Africa. Fund Performance The largest factor in the fund's outperformance was the fund's allocation in physical gold through the majority of the period. The fund is able to invest in either gold or precious metals stocks, and to allocate among these two areas as we deem appropriate. For most of the year ended October 31, 2012, we believed gold bullion was attractive relative to stocks. While both gold and gold-related equities can benefit from the easy monetary policies of the world's central banks, gold is less than one-third as volatile as mining stocks. As a result, we held a weighting in physical metals that ranged from 10-16% of fund assets through the first 10 months of the period. Given the relative strength in gold compared to the related equities, this positioning added significant value for the fund. "We believe our disciplined, value-oriented approach, together with our ability to adjust the fund's weighting in physical gold and other precious metals, has the potential to help us capitalize on the full range of opportunities in this dynamic asset class." In September 2012, we altered this positioning by boosting the portfolio's weighting in stocks and cutting our position in bullion down to about 6% of assets. This move was based on our view that mining stocks had underperformed gold and other metals by such a wide margin that a measure of mean reversion was in order. In addition, we saw very attractive values in a number of stocks in the mining sector. This decision also benefited the fund's relative performance, as mining stocks indeed outperformed physical metals in the final two months of the period. We believe these shifts help illustrate the potential of an active approach that seeks to take advantage of values throughout the asset class, rather than a more passive strategy that is limited to either metals or equities. In terms of stock-specific contributors, we added value through our positions in several stocks that outperformed due to the strong execution of their management teams, including Yamana Gold, Inc., Regis Resources Ltd. and Torex Gold Resources, Inc. Yamana has transformed itself from a company that made too many poorly received acquisitions to a solid, well-managed producer — a shift that was reflected in the strong increase in its stock price. Regis is an Australia-based small-cap stock that has made the transition from exploration to actual production, which has resulted in robust gains for its stock price. Torex, another small-cap stock, also gained ground as it ramped up its production beyond the market's expectations. We believe our success with Regis and Torex helps illustrate the value of investing across the full market-cap range, rather than simply using an index-based approach. Our 12-month relative performance also was boosted by our decision to avoid two stocks held in the benchmark, but not in the fund, that underperformed — Gold Fields Ltd. and Lonmin PLC. Both lost ground and underperformed the broader sector by a wide margin due to their exposure to the labor difficulties in South Africa. Two of the fund's largest individual detractors came from its positioning with respect to royalty companies, which lend to gold producers in exchange for a percentage of their production and then pay out an income stream to shareholders. Royalty companies tend to track the gold price closely, so we believed a position in physical gold was preferable given the high valuations for royalty companies coming into the period. However, this sector in fact performed very well — particularly in the July to September period, when the gold price rose sharply. As a result, our performance was hurt by Royal Gold, Inc., a holding in the benchmark, but not in the fund, and our underweight in Franco-Nevada Corp. Outside of this area, other notable detractors included Industrias Espanoles, held in the benchmark, but not in the fund, and our underweight in Agnico-Eagle Mines Ltd., both of which outperformed the benchmark by a wide margin, as well as our weighting in IAMGOLD Corp.,* another South African company that lagged sharply due to the labor issues in the country's mining sector. * Not held in the portfolio as of October 31, 2012. Ten Largest Equity Holdings at October 31, 2012 (58.7% of Net Assets) 1. Goldcorp, Inc. 10.4% 2. Barrick Gold Corp. 10.0% 3. Newcrest Mining Ltd. 6.4% 4. Yamana Gold, Inc. 5.9% 5. Newmont Mining Corp. 5.3% 6. Eldorado Gold Corp. 4.8% 7. Silver Wheaton Corp. 4.6% 8. Randgold Resources Ltd. 3.9% 9. AngloGold Ashanti Ltd. 3.7% 10. Impala Platinum Holding Ltd. 3.7% Consolidated portfolio holdings and characteristics are subject to change. For more complete details about the fund's consolidated investment portfolio, see page 14. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 56 for contact information. Outlook and Positioning While the outlook for precious metals remains unsettled due to the questionable outlook for global growth, we believe the aggressive monetary policy of the world's central banks provides significant support for the sector. It's true that the Fed's first two rounds of quantitative easing did little to support gold stocks, but their most recent round — dubbed "QE3" — is open-ended and unlimited in nature. We believe this raises the likelihood of U.S. dollar weakness, which in turn is supportive for the price of gold. While a rising gold price doesn't necessarily translate to outperformance for gold stocks, mining stocks — as a group — are trading at the low end of their historical valuation ranges. We believe this creates a fertile environment in which to search for attractive individual stocks. We continue to focus our efforts on using bottom-up research to add value for the fund. We spend a great deal of time on the road, meeting with company management teams and assessing how well they back up their stated outlooks with actual results. The difference between the two can reveal a great deal about how well a company is executing. We also take the time to visit individual mines in order to assess ore grades and determine whether companies are being too aggressive in estimating their reserves. Given the high correlations in the performance of individual mining stocks, we think this type of bottom-work is an essential component of active management. Overall, we believe our disciplined, value-oriented approach, together with our ability to adjust the fund's weighting in physical gold and other precious metals, has the potential to help us capitalize on the full range of opportunities in this dynamic asset class. Portfolio Management Team Terence P. Brennan, Director Lead Portfolio Manager of the fund. Joined the fund in 2011. • Portfolio Manager for Commodities: New York. • Portfolio Manager for DWS Commodity Securities Fund and DWS Global Commodities Stock Fund, Inc. (2004-2010). • Joined Deutsche Asset Management in 1999, previously serving as emerging markets analyst covering Eastern Europe. Prior to that, served as emerging market fund analyst at Merrill Lynch Asset Management and held various research and business analyst positions with various financial services firms. • BA from Fordham University. Theresa M. Gusman, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Global Head of RREEF Commodity Advisors: New York. • Lead Portfolio Manager for Commodities: New York. • Lead Portfolio Manager for DWS Commodity Securities Fund and DWS Global Commodities Stock Fund, Inc. (2004-2010). • Joined Deutsche Asset Management in 1995, previously serving as Head of the Developed International Investment Team and Portfolio Manager for International Institutional Accounts; Head of Equity Investments; Portfolio Manager for Kemper Asian Growth Fund, Scudder Pacific Opportunities Fund and Scudder New Asia Fund; member of the Pacific Basin portfolio management team; and analyst responsible for China, Hong Kong, Indonesia and Taiwan, after 12 years of experience as research analyst for Arnhold & S. Bleichroeder and Salomon Brothers. • BA from State University of New York at Stony Brook. Manuel Tenekedshijew,Vice President Portfolio Manager of the fund. Joined the fund in 2009. • Portfolio Manager for Commodities: Frankfurt. • Joined Deutsche Asset Management in 2006 as an analyst responsible for the global materials sector, covering mining, steel, paper, and construction materials; since 2007, portfolio manager for the DWS Global Metals & Mining fund; since 2009, portfolio manager for the DWS Invest Gold and Precious Metals Equities fund and the DWS Noor Precious Metals Securities fund. • Master's degree in business ("Diplom Betriebswirt") from European School of Business in Reutlingen and Madrid (2005). The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals' industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Equity Precious Metals Funds category represents funds that focus on mining stocks. Though most portfolios concentrate on gold mining stocks, some have significant exposure to silver, platinum and base-metal mining stocks as well. These precious-metal companies are typically based in North America, Australia or South Africa. The MSCI World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The Index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Quantitative easing is a government monetary policy whereby government or other securities are purchased from the market in an effort to increase monetary supply. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -10.14
